DETAILED ACTION
In response to communication filed on 3/2/2022.
Claims 1-3,5-9, and 11-20 are pending and allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 3/2/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 11,265,115 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reason for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest the following: receiving at least two collection of uplink (UL) resources to use in transmitting control information, and upon receiving an acknowledgement resource indication (ARI) that indicates one of the configured collections of UL resources to be used for transmitting control information associated with a downlink (DL) transmission, the indicated UL resources comprise of a plurality of selectable resources sets that are for use with regards to an acknowledgement feedback mode, a first UL resource set being used for a first feedback mode and a second UL resource set being used for a second feedback mode,  as specified in independent claims 1,7,13 and 16. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (US Pub. 2018/0255532) discloses dedicated uplink resources for transmitting ACK/NACK feedback using either a dynamic mode or a static mode of reserving resources [paragraph 0067].  However, Li does not disclose different acknowledgement feedback modes and collections of UL resource sets that are associated with each acknowledgement feedback mode as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




Ryan Kavleski
/R.C.K/Examiner, Art Unit 2412                   

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412